Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          April 12, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In re the Matter of the Personal Restraint                         No. 47094-2-II
 Petition of

 JESSUP BERNARD TILLMON,

                               Petitioner.

                                                              UNPUBLISHED OPINION



       JOHANSON, J. — A jury found Jessup Bernard Tillmon guilty of one count of first degree

burglary, three counts of first degree kidnapping, and four counts of first degree robbery. Tillmon

appealed and we affirmed the burglary, kidnapping, and one of the robbery convictions, reversed

the other three robbery convictions, and remanded to the trial court for resentencing.

       Tillmon now files this personal restraint petition (PRP). Tillmon argues that (1) he was

denied a fair trial because of the prosecution’s use of inflammatory Microsoft PowerPoint slides,

(2) both trial and appellate counsel rendered ineffective assistance, and (3) there is insufficient

evidence to support Tillmon’s kidnapping convictions. We hold that even though the State’s

PowerPoint slides unfairly suggested guilt and it was improper for the State to use them, Tillmon

cannot establish that the use of the slides resulted in a substantial likelihood that the misconduct

affected the verdict. We further hold that Tillmon fails to show ineffective assistance of trial or
No. 47094-2-II


appellate counsel. Finally, we hold that sufficient evidence supports Tillmon’s kidnapping

convictions. Thus, we deny his PRP.

                                              FACTS1

       The trial testimony established the following salient facts. On December 27, 2009, Tillmon

and two cohorts forcibly entered and then burglarized the Thurston County home of Zachary

Dodge, Nicholas Oatfield, and Nick and Aaron Ormrod. All four young men were home at the

time of the incident as were Dodge’s girlfriend, Brittany Burgess, and two close friends, Casey

Jones and Malcolm Moore. In the course of the break-in, the armed intruders forced everyone

present to gather in the dining room on their stomachs while they ransacked other parts of the home

for valuables.

       Although the robbers stole property from many of the rooms in the home, only Dodge was

robbed prior to being forced into the dining room. One of the intruders took Dodge’s laptop and

the money in his wallet before escorting him and Burgess to the dining room at gunpoint. Oatfield

and both Ormrods were unaware that the intruders stole cash from their wallets until after the

suspects fled the scene. The television from Nick Ormrod’s bedroom was also stolen. Police

officers arrested Tillmon shortly after the robberies when Tillmon called to turn himself in,

admitting that he had been involved in the crimes along with three of his friends.

       The State charged Tillmon with (1) first degree burglary, (2) first degree kidnapping of

Moore, (3) first degree kidnapping of Jones, (4) first degree kidnapping of Burgess, (5) first degree




1
  The background facts are taken largely from this court’s unpublished opinion following
Tillmon’s direct appeal, which was consolidated with the appeal of one of his codefendants. See
State v. Burns, noted at 167 Wn. App. 1032 (2012).

                                                 2
No. 47094-2-II


robbery of Dodge, (6) first degree robbery of Oatfield, (7) first degree robbery of Aaron Ormrod,

and (8) first degree robbery of Nick Ormrod.2 State v. Burns, noted at 167 Wn. App. 1032, 2012

WL 1203822, at *2. Several of the victims testified, recalling events on the night of the incident.

Thurston County Deputy Sheriff Rod Ditrich, who was the first officer at the scene, also recounted

his arrival at the scene and his subsequent arrest of Tillmon.

         Oatfield, who was attempting to call 911 from his bedroom when the intruders forced him

out at gunpoint, identified Tillmon as one of the men present on the night of the crime. Oatfield

also knew what Tillmon looked like because Tillmon had been to the home with one of the

housemate’s other friends a couple of weeks before the break-in. Dodge also identified Tillmon

as one of the intruders based on his clothing on the night of the crime.

         Deputy Ditrich was first to arrive at the scene with his K-9 partner. Deputy Ditrich saw

two people that he believed to be suspects fleeing from a nearby car. Despite Deputy Ditrich’s

initial inability to apprehend either person, one of the suspects called police to turn himself in

shortly thereafter. Deputy Ditrich responded and arrested a man who identified himself as Tillmon

and who confessed to having been part of the earlier robbery.

         The “to convict” robbery instructions for all four robbery counts stated in part,

                 To convict the defendant . . . of the crime of robbery in the first degree, . . .
         each of the following six elements of the crime must be proved beyond a reasonable
         doubt:
                 (1) That on or about December 27, 2009, the defendant or an accomplice
         unlawfully took personal property from the person of another, [victim’s name].

PRP, App. at 39, 42, 45, 48 (emphasis added).




2
    RCW 9A.52.020(1); RCW 9A.40.020; RCW 9A.56.200(1).

                                                    3
No. 47094-2-II


       The “to convict instruction” for the kidnapping counts read as follows:3

                To convict the defendant . . . of the crime of kidnapping in the first degree
       . . . each of the following three elements of the crime must be proved beyond a
       reasonable doubt:
                (1) That on or about December 27, 2009, the defendant or an accomplice
       intentionally abducted [victim’s name],
                (2) That the defendant or an accomplice abducted that person with intent to
       facilitate the commission of Robbery in the First Degree or flight thereafter.

PRP, App. at 26, 29, 32.

       During its closing argument, the State employed the use of a PowerPoint presentation as a

visual aid. From the record it appears that at least some of the slides that comprised the

presentation accompanied the State’s discussion of the evidence that, in its view, established

Tillmon’s guilt. One slide featured what appears to be Tillmon’s booking photograph.

Superimposed over the image of Tillmon’s face are several phrases that appear to refer to various

pieces of evidence, such as “PURCHASED SHOTGUN,” “IDENTIFIED BY NICHOLAS

OATFIELD,” “SEEN RUNNING & IDENTIFIED BY DEPUTY DETRICH [sic],” and

“ADMITTED ROBBERY.” Resp. to PRP, App. H at 1. A “plus” symbol accompanies each of

these phrases in a list organized vertically over Tillmon’s photo. At the bottom of this list an

“equals” symbol and the world “GUILTY” appears in red text over Tillmon’s chin and lower jaw.

Resp. to PRP, App. H at 1. Another slide features the same booking photograph of Tillmon with

the booking photographs of his two codefendants arranged side-by-side. Underneath the images

appears the text “= PARTNERSHIP IN CRIME.” Resp. to PRP, App. H at 2.




3
  The trial court provided a separate “to convict” kidnapping instruction for three kidnapping
victims, including Jones, Moore, and Burgess.

                                                 4
No. 47094-2-II


       The jury found Tillmon guilty of all counts with firearm enhancements. Tillmon appealed,

alleging that the trial court erred in several ways. We affirmed in part and reversed in part, ruling

that insufficient evidence supported three of Tillmon’s four robbery convictions. Burns, 2012 WL

1203822, at *1. We so held because the trial court gave an incomplete instruction to the jury

without objection and, therefore, it became the “law of the case.”4 The jury instructions were

incomplete in that they instructed the jury that it could find Tillmon guilty of robbery if the State

proved that he took property only “‘from the person of another’” rather than “‘from the person of

another’” or “‘in the presence of another’” as the relevant Washington Pattern Jury Instruction

provides. Burns, 2012 WL 1203822, at *3 (quoting 11 WASHINGTON PRACTICE: WASHINGTON

PATTERN JURY INSTRUCTIONS: CRIMINAL 37.02, at 667 (3d ed. 2008)).

       And because the State’s evidence proved that Tillmon or his accomplices had taken

property from the person of only one resident, we reversed his other three robbery convictions and

remanded for resentencing. Burns, 2012 WL 1203822, at *4. Tillmon again appealed following

resentencing, arguing that the trial court incorrectly calculated his offender score, but we affirmed

his new sentence. Tillmon now files this timely PRP.

                                             ANALYSIS

                                   I. PRP STANDARD OF REVIEW

       A PRP is not a substitute for a direct appeal and the availability of collateral relief is limited.

In re Pers. Restraint of Grasso, 151 Wn.2d 1, 10, 84 P.3d 859 (2004). To be entitled to relief, the

petitioner must show either a constitutional error that resulted in actual and substantial prejudice




4
 Under the “law of the case” doctrine, jury instructions not objected to become the law of the case.
State v. Hames, 74 Wn.2d 721, 725, 446 P.2d 344 (1968).
                                                  5
No. 47094-2-II


or a nonconstitutional error that constituted a fundamental defect that inherently results in a

complete miscarriage of justice. In re Cook, 114 Wn.2d 802, 812, 792 P.2d 506 (1990); Grasso,

151 Wn.2d at 10. A personal restraint petitioner must identify facts and admissible evidence that

would entitle him or her to relief. RAP 16.7(a)(2).

        We review a PRP claim of prosecutorial misconduct in the same manner as we review it

on a defendant’s direct appeal. In re Pers. Restraint of Glasmann, 175 Wn.2d 696, 704, 286 P.3d

673 (2012) (citing State v. Thorgerson, 172 Wn.2d 438, 442, 258 P.3d 43 (2011)). And if a

personal restraint petitioner makes a successful ineffective assistance of counsel claim, he has

necessarily met his burden to show actual and substantial prejudice. In re Pers. Restraint of Crace,

174 Wn.2d 835, 846-47, 280 P.3d 1102 (2012).

                                 II. PROSECUTORIAL MISCONDUCT

        Tillmon argues for the first time in this PRP that the State’s use of two PowerPoint slides

deprived him of his right to a fair trial and constituted prosecutorial misconduct. Tillmon contends

that the slides used in his case are “virtually indistinguishable” from those deemed improper and

prejudicial by our Supreme Court in Glasmann. PRP at 6. Because Tillmon cannot show a

substantial likelihood that the State’s use of the two PowerPoint slides affected the jury’s verdict,

we reject his argument.

                                        A. LEGAL PRINCIPLES

        The Sixth and Fourth Amendments to the United States Constitution and article I, section

22 of the Washington State Constitution grant the right to a fair trial. Glasmann, 175 Wn.2d at

703. Prosecutorial misconduct jeopardizes that right. Glasmann, 175 Wn.2d at 703-04. “A ‘[f]air

trial certainly implies a trial in which the attorney representing the state does not throw the prestige


                                                   6
No. 47094-2-II


of his public office . . . and the expression of his own belief of guilt into the scales against the

accused.’” Glasmann, 175 Wn.2d at 704 (internal quotation marks omitted) (alterations in

original) (quoting State v. Monday, 171 Wn.2d 667, 677, 257 P.3d 551 (2011)). A prosecutor may

use graphics in closing argument and has “wide latitude to argue reasonable inferences from the

evidence,” but those visual aids cannot deprive a defendant of the constitutional right to a fair trial.

State v. Hecht, 179 Wn. App. 497, 503, 319 P.3d 836 (2014).

        In the context of a prosecutorial misconduct claim, our courts apply the direct review

standard even to PRPs. Glasmann, 175 Wn.2d at 704. A defendant claiming prosecutorial

misconduct must show both improper conduct and resulting prejudice. Glasmann, 175 Wn.2d at

704. Prejudice exists when there is a substantial likelihood that the misconduct affected the

verdict. Glasmann, 175 Wn.2d at 704 (citing Thorgerson, 172 Wn.2d at 442).

        Tillmon did not object at trial to the prosecutor’s allegedly improper conduct. When the

defendant fails to object to the challenged portions of the prosecutor’s argument, he is deemed to

have waived any error unless the prosecutor’s misconduct was “‘so flagrant and ill intentioned’”

to be incurable by a jury instruction. Thorgerson, 172 Wn.2d at 443 (quoting State v. Russell, 125

Wn.2d 24, 86, 882 P.2d 747 (1994)).

        To avoid waiver, Tillmon must show that “(1) ‘no curative instruction would have obviated

any prejudicial effect on the jury’ and (2) the misconduct resulted in prejudice that ‘had a

substantial likelihood of affecting the jury verdict.’” State v. Emery, 174 Wn.2d 741, 761, 278

P.3d 653 (2012) (quoting Thorgerson, 172 Wn.2d at 455). In analyzing a prosecutorial misconduct

claim, we “focus less on whether the prosecutor’s misconduct was flagrant or ill intentioned and

more on whether the resulting prejudice could have been cured.” Emery, 174 Wn.2d at 762. “‘The


                                                   7
No. 47094-2-II


criterion always is, has such a feeling of prejudice been engendered or located in the minds of the

jury as to prevent a [defendant] from having a fair trial?’” Emery, 174 Wn.2d at 762 (alteration in

original) (quoting Slattery v. City of Seattle, 169 Wash. 144, 148, 13 P.2d 464 (1932)).

                                     B. IMPROPER CONDUCT

       Tillmon asserts that Glasmann is analogous and therefore it should control the outcome

here. In Glasmann, the prosecutor used at least five PowerPoint slides that included Glasmann’s

unadmitted booking photograph where he is “unkempt and bloody” with captions in capital letters

such as “‘WHY SHOULD YOU BELIEVE ANYTHING HE SAYS ABOUT THE ASSAULT?’”

and three slides with the word “‘GUILTY’” in red letters over Glasmann’s face. 175 Wn.2d at

701-02, 705. Our Supreme Court explained that these slides were calculated to influence the jury’s

assessment of Glasmann’s guilt and the veracity of his trial testimony. Glasmann, 175 Wn.2d at

705. Plus, the slides expressed the prosecutor’s personal opinion of Glasmann’s guilt and the

prejudicial effect of their use, combined with other instances of prosecutorial misconduct,

“permeated” the State’s closing argument. Glasmann, 175 Wn.2d at 705-07.

       The Glasmann court noted that our courts have repeatedly denounced the conduct that

occurred there because it is error to submit evidence to the jury that had not been admitted and in

that instance, the prosecutor had intentionally done so by presenting to the jury copies of

Glasmann’s booking photo “altered by the addition of phrases calculated to influence the jury’s

assessment of Glassmann’s guilt.” 175 Wn.2d at 705. The court noted that “there [was] no

sequence of photographs in evidence with ‘GUILTY’ on the face or ‘GUILTY, GUILTY,

GUILTY.’ . . . Yet this ‘evidence’ was made a part of the trial by the prosecutor during closing

argument.” Glasmann, 175 Wn.2d at 706. The closing argument constituted flagrant and ill-


                                                8
No. 47094-2-II


intentioned misconduct, which could not have been cured by an instruction. Glasmann, 175 Wn.2d

at 707.

          Other divisions of this court have also rebuked the use of these kinds of visual aids. In

Hecht, the prosecutor used a slide displaying the charges against the defendant and “GUILTY”

printed in red letters across the defendant’s license photo in two slides. 179 Wn. App. at 502.

Division One explained that

          [t]he slides of Hecht’s photograph with a large red “GUILTY” printed across his
          face were at odds with the prosecutor’s duty to ensure a fair trial. No legitimate
          purpose is served by a prosecutor showing the jury a defendant’s photograph with
          the word “GUILTY” superimposed over his face. Such images are the graphic
          equivalent of shouting “GUILTY.” . . .
                  ....
                  Moreover, the prejudicial impact of the word “GUILTY” was magnified by
          the fact it was written in capital letters, in red, and on a diagonal, obvious graphic
          devices for drawing the eye, implying urgency of action, and evoking emotion.
          This manipulation unfairly injected inflammatory extrinsic considerations into the
          argument.

Hecht, 179 Wn. App. at 505 (footnotes omitted) (citing Glasmann, 175 Wn.2d at 709).

          We have recently held that a prosecutor’s statement that the defendant was “‘guilty, guilty,

guilty,’” while flashing a slide that contained the word “‘GUILTY’” in red capital letters with the

heading “‘Murder 2’” was an improper expression of personal opinion using unadmitted evidence.

State v. Fedoruk, 184 Wn. App. 866, 889-90, 339 P.3d 233 (2014). There, the prosecutor’s

assertion of guilt came after a discussion of the defendant’s virtues, without reference to any

relevant evidence. Fedoruk, 184 Wn. App. at 890.

          Here, as mentioned, one of the challenged slides featured what appears to be Tillmon’s

booking photograph. Superimposed over the image of Tillmon’s face are several phrases that

appear to refer to various pieces of evidence, such as “PURCHASED SHOTGUN,” “IDENTIFIED


                                                    9
No. 47094-2-II


BY NICHOLAS OATFIELD,” “SEEN RUNNING & IDENTIFIED BY DEPUTY DETRICH

[sic],” and “ADMITTED ROBBERY.” Resp. to PRP, App. H at 1. A “plus” symbol accompanies

each of these phrases in a list organized vertically over Tillmon’s photo. At the bottom of this list

an “equals” symbol and the world “GUILTY” appears in red text over Tillmon’s chin and lower

jaw. Resp. to PRP, App. H at 1. Another slide features the same booking photograph of Tillmon

with the booking photographs of his two codefendants arranged side-by-side. Underneath the

images appears the text “= PARTNERSHIP IN CRIME.” Resp. to PRP, App. H at 2.

       Although these slides were less egregious than those in Glasmann, Fedoruk, and arguably

Hecht, the State’s use of these slides was improper. This is so even if Tillmon’s booking photo

itself was admitted into evidence because, as in Glasmann, the trial court here admitted no

evidence that depicted Tillmon’s booking photo with the word “guilty” over part of his face. It

was improper to present Tillmon’s photo “altered by the addition of phrases calculated to influence

the jury’s assessment of [his] guilt.” Glasmann, 175 Wn.2d at 705. As our Supreme Court

explained, “[T]he prosecutor’s modification of photographs by adding captions was the equivalent

of unadmitted evidence . . . made part of the trial by the prosecutor during closing argument.”

Glasmann, 175 Wn.2d at 706. Accordingly, the PowerPoint slides unfairly suggested to the jury

that Tillmon was guilty.

       Also, the prosecutor at least arguably expressed an improper, personal opinion of Tillmon’s

guilt by using the second challenged slide even if we acknowledge that the slides here were less

inflammatory than those in Glasmann and its progeny in part because the word “GUILTY” here

was in smaller font and was linked with various pieces of evidence. That slide, featuring the




                                                 10
No. 47094-2-II


booking photographs of Tillmon and two codefendants and the text “= PARTNERSHIP IN

CRIME,” included no reference to any piece of evidence. Resp. to PRP, App. H at 2.

                                          C. PREJUDICE

       But we disagree with Tillmon that the prosecutor’s improper use of these slides requires

reversal of his convictions. This case is distinguishable from Glasmann for several reasons. First,

unlike Glasmann, Tillmon’s booking photograph does not depict him in a bloody and unkempt

manner, “a condition likely to have resulted in even greater impact because of captions that

challenged the jury to question the truthfulness of [Glasmann’s] testimony.” 175 Wn.2d at 705.

Second, unlike Glasmann, Tillmon’s credibility was not directly at issue because he did not testify

at trial and none of the prosecutor’s slides commented on Tillmon’s credibility.

       Third, the slides did not baldly assert that Tillmon was “GUILTY” without reference to the

evidence. Instead, the prosecutor linked the “GUILTY” statement with various pieces of evidence

presented during the trial. Significantly, one of those pieces of evidence to which the prosecutor

referred was Tillmon’s own admission of involvement in the robbery on the very morning of the

crimes. Finally, Tillmon admitted that he and three friends had committed the crimes, rendering

any prejudicial effect of the “partnership in crime” slide less so because the jury knew from his

confession that Tillmon had partnered with others.

       Crucial to our Supreme Court’s decision in Glasmann was the fact that the 50-plus slide

PowerPoint presentation that was “full of imagery that likely inflamed the jury” and the several

other repetitive instances of misconduct, cumulatively caused prejudice sufficient to warrant

reversal. 175 Wn.2d at 709. But here, of the 57-slide PowerPoint presentation, only the two slides




                                                11
No. 47094-2-II


discussed above were improper as they pertained to Tillmon. Tillmon does not contend that the

prosecution committed misconduct in any other form.

       At least two of the victims present inside the house on the night of the crime identified

Tillmon as one of the intruders. Oatfield specifically recognized Tillmon in part because he had

seen Tillmon at his home two weeks prior to the break-in. Tillmon called police, confessed to

being involved in the robbery, and turned himself in less than two hours after the crimes were

committed. Accordingly, we hold that the improper use of these slides did not result in prejudice

that had a “substantial likelihood [of] affect[ing] the jury’s verdict” warranting a new trial.

Glasmann, 175 Wn.2d at 711. Nothing here rises to the level of the misconduct found in

Glasmann.

                            III. INEFFECTIVE ASSISTANCE OF COUNSEL

       Tillmon argues that he received ineffective assistance of counsel at both the trial and

appellate level for trial counsel’s failure to object to the State’s use of the aforementioned slides

and for appellate counsel’s failure to raise the issues as part of his direct appeal. We disagree

because Tillmon fails to show the requisite prejudice.

       If a personal restraint petitioner makes a successful ineffective assistance of counsel claim,

he has necessarily met his burden to show actual and substantial prejudice. Crace, 174 Wn.2d at

846-47. To prevail on an ineffective assistance of counsel claim, a defendant must show both

deficient performance and resulting prejudice; failure to show either prong defeats this claim.

Strickland v. Washington, 466 U.S. 668, 700, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To

establish prejudice, a defendant must show that but for counsel’s unprofessional errors, the result

of the proceeding would have been different. Strickland, 466 U.S. at 694.


                                                 12
No. 47094-2-II


       Here, even if both trial and appellate counsels’ performance were deficient, Tillmon cannot

establish that he was prejudiced by counsel’s failure to object for essentially the same reasons that

his prosecutorial misconduct claim fails as discussed above.         The PowerPoint slides were

significantly less egregious than those involved in the cases Tillmon cites and the evidence against

him was particularly strong because he confessed to his involvement in the crime on his own

initiative almost immediately.

       Also, as explained above, at least two of the victims present inside the house on the night

of the crime identified Tillmon as one of the intruders. And one victim specifically recognized

Tillmon from having met him prior to the night of the crime. Tillmon has not shown that the result

of the proceeding would have been different but for counsel’s alleged error. Strickland, 466 U.S.

at 694. We hold that Tillmon’s ineffective assistance of counsel claims fail because he cannot

satisfy the prejudice prong of Strickland.

                           IV. INSUFFICIENT EVIDENCE OF KIDNAPPING

       Tillmon next contends that insufficient evidence supports his convictions for kidnapping

because Tillmon’s guilt for kidnapping depended on the State’s ability to prove that he committed

robbery as the jury was instructed. Specifically, Tillmon argues that because we reversed some of

his robbery convictions, so too must his kidnapping convictions be reversed. We disagree.

       To determine whether evidence is sufficient to sustain a conviction, we review the evidence

in the light most favorable to the State. State v. Wentz, 149 Wn.2d 342, 347, 68 P.3d 282 (2003).

The question is “‘whether any rational fact finder could have found the essential elements of the

crime beyond a reasonable doubt.’” State v. Drum, 168 Wn.2d 23, 34-35, 225 P.3d 237 (2010)

(quoting Wentz, 149 Wn.2d at 347). In claiming insufficient evidence, the defendant necessarily


                                                 13
No. 47094-2-II


admits the truth of the State’s evidence and all reasonable inferences that can be drawn from it.

Drum, 168 Wn.2d at 35 (citing State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992)). We

interpret the evidence “‘most strongly against the defendant.’” State v. Hernandez, 172 Wn. App.

537, 543, 290 P.3d 1052 (2012) (internal quotation marks omitted) (quoting State v. Joy, 121

Wn.2d 333, 339, 851 P.2d 654 (1993)).

        On direct appeal, we reversed three of Tillmon’s four robbery convictions based on the law

of the case doctrine because the trial court gave an incomplete “to convict” instruction requiring

that the jury find that Tillmon took property from the “person of another.” Burns, 2012 WL

1203822, at *3-4. We held that based on this instruction, three of the robberies were not

completed. Tillmon now asserts that the evidence was insufficient to support his kidnapping

convictions because those convictions required proof of completed robberies. Tillmon’s argument

is unavailing for two reasons.

        First, the “to convict” instruction for the kidnapping charges does not require proof of

completed robbery. Instead, that instruction informed the jury that to convict, they must find that

Tillmon committed the kidnappings intending to facilitate the commission of a robbery or flight

thereafter.   Tillmon offers neither argument nor citation to authority to suggest there was

insufficient evidence of Tillmon’s intent to commit robbery, whether or not he actually committed

a completed robbery.

        Second, we reversed only three of Tillmon’s four convictions for robbery. Even were

Tillmon correct that the kidnapping convictions depended on proof of completed robberies, the

State proved that Tillmon did commit at least one robbery despite the incomplete instruction. We

hold that Tillmon has failed to establish that insufficient evidence supports his convictions for


                                                14
No. 47094-2-II


kidnapping. Accordingly Tillmon fails to show actual and substantial prejudice. We deny

Tillmon’s PRP.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    JOHANSON, J.
 We concur:



 WORSWICK, J.




 MAXA, A.C.J.




                                               15